Name: 2000/100/Euratom: Council Decision of 24 January 2000 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  EU institutions and European civil service;  research and intellectual property
 Date Published: 2000-02-04

 Avis juridique important|32000D01002000/100/Euratom: Council Decision of 24 January 2000 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community Official Journal L 029 , 04/02/2000 P. 0024 - 0025COUNCIL DECISIONof 24 January 2000adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community(2000/100/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof,Having regard to the proposal from the Commission submitted after consultation of the Scientific and Technical Committee,Having regard to the opinion of the European Parliament(1),Whereas:(1) The development of nuclear medicine within the European Union contributes to the target of ensuring human health protection which the Union sets itself and which necessitates an increased use of Testing Reactors for medical purposes;(2) Within the framework of the common policy relating to the field of science and technology, the supplementary research programme involving the high flux reactor (HFR) is one of the principal means available to the European RTDT fifth framework programme to contribute to the support and testing of medical diagnostic and therapeutic methodologies, to the development of material sciences and to the support of safe nuclear technologies;(3) The financial contributions to this supplementary programme will come directly from the Netherlands, Germany and France;(4) In addition to these contributions, HFR will receive funds from contracts with third parties and from its participation in the Community programmes on a competitive basis,HAS ADOPTED THIS DECISION:Article 1The supplementary programme on the operation of HFR, hereinafter referred to as "the programme", the objectives of which are set out in Annex I, is hereby adopted for a period of four years, starting on 1 January 2000.Article 2The financial contributions estimated as necessary for the execution of the programme amount to EUR 38,97 million. The breakdown of this amount is given in Annex II. It includes a provision for the future decommissioning of the reactor.Article 3The Commission shall be responsible for carrying out the programme through its Joint Research Centre. The Board of Governors of the Joint Research Centre will be kept informed about the implementation of the programme.Article 4The Commission shall each year, before 15 April, submit to the European Parliament, the Council, and the Economic and Social Committee a report on the implementation of this Decision.Article 5This Decision is addressed to the Member States.Done at Brussels, 24 January 2000.For the CouncilThe PresidentL. CAPOULAS SANTOS(1) Opinion delivered on 15 December 1999 (not yet published in the Official Journal).ANNEX ISCIENTIFIC AND TECHNICAL OBJECTIVESThe programme's aims are primarily:1. The safe and reliable operation of the high flux reactor (HFR) at Petten; this activity involves the normal use of the installation for more than 250 days a year, the management of the fuel cycle under the safety and quality controls.2. The rational use of this reactor will be developed in a broad range of disciplines; the major research and development themes involving the use of HFR are illustrated by the following examples: the study of materials, the support of R & D work for the safety of the nuclear fuel cycle, the possibility to test nuclear fuel for peaceful purposes in order to eliminate plutonium resulting from nuclear disarmament, the development of medical isotopes to answer the questions of medical research, the testing of medical therapeutic techniques.ANNEX IIBREAKDOWN OF THE CONTRIBUTIONSThe contributions to this supplementary programme will come from the Netherlands, Germany and France.The breakdown of these contributions is as follows:>TABLE>